                Case 1:21-cr-00099-PLF Document 11 Filed 04/22/21 Page 1 of 2




                               UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF COLUMBIA

UNITED STATES OF AMERICA                         :
                                                 :
                   v.                            :       Case No. 21-cr-99 (PLF)
                                                 :
VAUGHN GORDON,                                   :
             Defendant.                          :


                        JOINT MOTION TO CONTINUE STATUS HEARING

       The United States of America, by and through its attorney, the United States Attorney for

the District of Columbia, and the defendant, Vaughn Gordon, respectfully move this Honorable

Court to continue the status hearing currently scheduled for April 26, 2021, to a date in

approximately 30 days, with time excluded under the Speedy Trial Act in the interests of justice.

       In support of this motion, the parties submit that:

           1.      The government expects substantial discovery to be made available to the defense

shortly.

           2.      The parties wish to engage in plea discussions.

           3.      The report filed by the Pretrial Services Agency on April 22, 2021, indicates the

defendant is in compliance and requests no change in conditions.

           4.      A continuance of approximately thirty days will allow discovery to be reviewed

and plea discussions to occur.

           5.      The parties are available for a status hearing the week of May 24, 2021.

           6.      The parties agree that the interests of justice will be served by excluding time and

outweigh the defendant’s and the public’s interest in a speedy trial.
          Case 1:21-cr-00099-PLF Document 11 Filed 04/22/21 Page 2 of 2




       WHEREFORE, the parties respectfully ask this Court to continue the status hearing

currently scheduled for April 26, 2021, to a date the week of May 24, 2021.



                                                    Respectfully submitted,

                                                    CHANNING D. PHILLIPS
                                                    ACTING UNITED STATES ATTORNEY

                                            By:     /s/ Mary L. Dohrmann
                                                    MARY L. DOHRMANN
                                                    NY Bar No. 5443874
                                                    Assistant United States Attorney
                                                    555 4th Street, N.W.
                                                    Washington, D.C. 20530
                                                    (202) 252-7035
                                                    Mary.Dohrmann@usdoj.gov



                                                    /s/ Michelle Peterson
                                                    MICHELLE PETERSON
                                                    Counsel to the Defendant
